DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 38-59) in the reply filed on 07/20/2021 is acknowledged.
Claims 60-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/2021.

Response to Amendment
This office action is responsive to the amendment filed on 07/20/2021.  As directed by the amendment claims 60-67 have been cancelled; thus, claims 38-59 are presently pending in this application, and currently examined in the Office Action.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any specific references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Examiner’s Notes
It is to be noted that in device/apparatus claims, such as the currently pending claims, only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, 42-46, 50-54, 58 and 59 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cunningham et al. (US PG Pub. 2017/0209268), as disclosed in the IDS dated 04/26/2021, hereinafter Cunningham.
Regarding claim 38, Cunningham discloses a prosthetic heart valve (102), illustrated in Figure 1A, comprising a valve frame (104) defining a central channel (106) extending along a central axis, the valve frame (104) including a distal anchoring element (DE) and a proximal anchoring element (PE), illustrated in Figure 1A and modified figure 1A, below; a flow control component (108) mounted within the central channel (106) and configured to permit blood flow in a first direction approximately parallel to the central axis from an inflow end to an outflow end of the flow control component and block blood flow in a second direction, opposite the first direction, illustrated in Figure 1A ([0042], Lines 3-11 & [0047], Last 2 Lines); and a cinching system (120) releasably coupled to the valve frame (104) in at least one location, illustrated in Figure 1A ([0044], Lines 10-12 & [0048] – to clarify, it is disclosed that the cinching system/wire 120 can be coupled to the valve frame via “typing”, thus teaching the cinching system/wire 120 being “releasably” coupled to the valve frame); the prosthetic heart valve having a compressed configuration to allow side-delivery of the prosthetic heart valve into a heart of a patient via a delivery catheter and configured to transition from the compressed configuration to an expanded configuration when the prosthetic heart valve is released from the delivery catheter, the cinching system (120) actuatable when the prosthetic heart valve is in the expanded configuration in the heart to transition at least one of the distal anchoring element or the proximal anchoring element from a first configuration to a second configuration to allow the prosthetic heart valve to be seated in an annulus of a native heart valve, the cinching system actuatable after the prosthetic heart valve is seated in the annulus to release the at least one of the 

    PNG
    media_image1.png
    538
    529
    media_image1.png
    Greyscale

Regarding claim 42, Cunningham discloses the prosthetic heart valve of claim 38, wherein each of the distal anchoring element (DE) and the proximal anchoring element (PE) is configured to be in contact with subannular tissue after the cinching system is actuated to release the at least one of the distal anchoring element or the proximal anchoring element, illustrated in Figure 16 and modified figure 16, below.

    PNG
    media_image2.png
    380
    395
    media_image2.png
    Greyscale

Regarding claim 43, Cunningham discloses the prosthetic heart valve of claim 42, wherein the valve frame (104) includes a body (B) that defines the central channel (106) and an atrial collar (AC) coupled to a top edge of body (B), the atrial collar (AC) configured to be in contact with supra-annular tissue when the prosthetic heart valve is seated in the annulus (702) of the native valve (700), illustrated in Figures 1A, 16 and modified figures 1A and 16, above.
Regarding claim 44, Cunningham discloses the prosthetic heart valve of claim 38, wherein the cinching system (120) includes at least one tether/wire temporarily coupled to the proximal anchoring element (PE, at 122), illustrated in Figure 1A and modified figure 1A, above ([0044], Lines 10-12 and Last 5 Lines & [0048], Lines 14-18 - to clarify, it is disclosed that the tether/wire can be coupled to the valve frame via “typing”, thereby teaching a temporary coupling which could be removed by untying).
Regarding claim 45, Cunningham discloses the prosthetic heart valve of claim 44, wherein actuating the cinching system (120) to transition the at least one of the distal anchoring element or the proximal anchoring element from the first configuration to the second 
Regarding claim 46, Cunningham discloses a prosthetic heart valve (102), illustrated in Figure 1A, comprising a valve frame (104) defining a central channel (106) extending along a central axis, the valve frame (104) including a distal anchoring element (DE) and a proximal anchoring element (PE), illustrated in Figure 1A and modified figure 1A, above; a flow control component (108) mounted within the central channel (106) and configured to permit blood flow in a first direction approximately parallel to the central axis from an inflow end to an outflow end of the flow control component and block blood flow in a second direction, opposite the first direction, illustrated in Figure 1A ([0042], Lines 3-11 & [0047], Last 2 Lines); and a cinching system (120/130) releasably coupled to the valve frame (104) in at least one location and having a tether/wire (120) coupled to the proximal anchoring element (PE, at 122), illustrated in Figure 1A and modified figure 1A, above ([0044], Lines 10-12 and Last 5 Lines & [0048] – to clarify, the snare 130, of the cinching system, is releasably coupled to the tether/wire 120 and it is disclosed that the tether/wire 120, of the cinching system, can be coupled to the valve frame via “typing”; thus teaching the cinching system being “releasably” coupled to the valve frame); the prosthetic heart valve having a compressed configuration to allow side-delivery of the prosthetic heart valve into a heart of a patient via a delivery catheter, the prosthetic heart valve configured to transition from the compressed configuration to an expanded configuration when the 
Regarding claim 50, Cunningham discloses the prosthetic heart valve of claim 46, wherein the distal anchoring element (DE) is configured to be in contact with subannular tissue when the prosthetic heart valve is seated in the annulus (702), and the proximal anchoring element (PE) is in contact with subannular tissue after the cinching system (120/130) is actuated to release the proximal anchoring element, illustrated in Figures 1A, 11-16 and modified figure 16, above.
Regarding claim 51, Cunningham discloses the prosthetic heart valve of claim 50, wherein the valve frame (104) includes a body (B) that defines the central channel (106) and an atrial collar (AC) coupled to a top edge of body (B), the atrial collar (AC) configured to be in contact with supra-annular tissue when the prosthetic heart valve is seated in the annulus (702) of the native valve (700), illustrated in Figures 1A, 16 and modified figures 1A and 16, above.
Regarding claim 52, Cunningham discloses the prosthetic heart valve of claim 51, wherein the cinching system (120/130) includes a steerable catheter (130/170) temporarily coupled to the atrial collar (AC – via tether/wire 120A), the tether/wire (120) being at least temporarily coupled to the steerable catheter (130), illustrated in Figures 1A, 3, 11-16 and modified figures 1A and 16 above ([0049] – [0050] & [0066] – [0070]).
Regarding claim 53, Cunningham discloses the prosthetic heart valve of claim 46, wherein actuating the cinching system (120/130) to transition the proximal anchoring element from the first configuration to the second configuration includes increasing a tension along the tether/wire to transition the proximal anchoring element from an expanded configuration to a folded configuration, and wherein actuating the cinching system to release the proximal anchoring element to the first configuration includes reducing the tension along the tether to allow the proximal anchoring element to transition from the folded configuration to the expanded configuration, illustrated in Figures 11-16 ([0066] – [0070]).
Regarding claim 54, Cunningham discloses a prosthetic heart valve (102), illustrated in Figure 1A, comprising a valve frame (104) defining a central channel (106) extending along a central axis, the valve frame (104) including an atrial collar (AC) coupled to a top edge of a body (B) of the valve frame (104) defining the central channel (106), illustrated in Figure 1A and modified figure 1A, above; a flow control component (108) mounted within the central channel (106) and configured to permit blood flow in a first direction approximately parallel to the central axis from an inflow end to an outflow end of the flow control component and block blood flow in a second direction, opposite the first direction, illustrated in Figure 1A ([0042], Lines 3-11 & [0047], Last 2 Lines); and a cinching system (120) releasably coupled to the valve frame (104) in at least one location, illustrated in Figure 1A ([0044], Lines 10-12 & [0048] – to clarify, it is disclosed that the cinching system/wire 120 can be coupled to the valve frame via “typing”, thus teaching the cinching system/wire 120 being “releasably” coupled to the valve frame); the prosthetic heart valve having a compressed configuration to allow side-delivery of the prosthetic heart valve into a heart of a patient via a delivery catheter, the prosthetic heart valve configured to transition from the compressed configuration to an expanded configuration when the 
Regarding claims 58 and 59, Cunningham discloses the prosthetic heart valve of claim 54, wherein a portion of the body (B) of the valve frame (104) includes at least a subannular portion of the body of the valve frame, the subannular portion of the body of the valve frame including a distal anchoring element (DE) and a proximal anchoring element (PE), wherein each of the distal anchoring element (DE) and the proximal anchoring element (PE) is configured to be in contact with subannular tissue after the cinching system is actuated to allow at least the subannular portion of the body of the valve frame to radially expand, illustrated in Figures 1A, 16 and modified figures 1A and 16 above.

Claims 39-41, 47-49 and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham as applied to claims 38, 46 and 54 above, and in view of Block et al. (US Patent No. 5,554,185), hereinafter Block.
Regarding claims 39, 40, 47, 48, 55 and 56, Cunningham discloses the prosthetic heart valve of claims 38, 46 and 54, wherein the prosthetic heart valve (102) in the expanded configuration has a first height along the central axis, a first lateral width along a lateral axis perpendicular to the central axis, and a first longitudinal length along a longitudinal axis 
	Block teaches a prosthetic heart valve (10) in an expanded configuration having a first height along a central axis (CA), a first lateral width along a lateral axis (LA) perpendicular to the central axis, and a first longitudinal length along a longitudinal axis (LNA) perpendicular to each of the central axis and the lateral axis, illustrated in Figure 1 and modified figure 1, below; and the heart valve (10) in a compressed configuration having a second height, along the central axis (CA), which is less than the first height, a second lateral width, along the lateral axis (LA), which is less than the first lateral width and a second longitudinal length along the longitudinal axis (LNA), which is greater than the first longitudinal length, illustrated in Figure 4a and modified figure 4a, below.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the prosthetic heart valve of Cunningham to take the form of/have the features of the prosthetic heart valve as taught by Block, thereby allowing for the height and lateral width of the heart valve in the expanded configuration to be less than the height and lateral width in the compressed configuration and the longitudinal length in the expanded configuration to be greater than the longitudinal length in the compressed 

    PNG
    media_image3.png
    286
    562
    media_image3.png
    Greyscale

Regarding claims 41, 49 and 57, Cunningham in view of Block disclose the prosthetic heart valve of claims 40, 48 and 56, wherein Cunningham illustrates the prosthetic heart valve in the expanded configuration having the first longitudinal length along the longitudinal axis (LNA) when the proximal anchoring element (PE) is in the first configuration, illustrated in Figure 11 and modified figure 11, below, and the prosthetic heart valve has a third longitudinal length along the longitudinal axis (LNA) less than the first longitudinal length when the cinching system is actuated to radially compress the proximal anchoring element, in the second configuration, illustrated in Figure 14 and modified figure 14, below ([0066] – [0070] – to clarify, when the cinching system is actuated and radially compress the heart valve/proximal anchoring element, the diameter of the heart valve decreases, as illustrated in Figures13 and 14, and thus, the longitudinal length along the longitudinal axis, which does into/out of the page, is less than the longitudinal length in the first configuration, as illustrated in Figure 11).

    PNG
    media_image4.png
    432
    708
    media_image4.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38, 46 and 54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-7, 63 and 66 of copending Application No. 17/167,988 (reference application), and claims 8-10 and 21-23 of copending Application No. 17/221,547 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all sets of claims set forth the limitations of a prosthetic heart valve comprising a valve frame with distal and proximal anchoring elements and a central channel with a flow control component, configured to permit blood flow in a first direction and block blood flow in a second opposite direction, mounted within; and a cinching system releasably coupled to the valve frame, the prosthetic heart valve having a compressed configuration transitionable to an expanded configuration when the prosthetic heart valve is released from a delivery catheter, the cinching system actuatable when the prosthetic heart valve is in the expanded configuration to transition the distal and/or proximal anchoring element from a first configuration to a second configuration, to allow the prosthetic heart valve to be seated in an annulus of a native heart valve, and to release the distal and/or proximal anchoring element to the first configuration.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774